Citation Nr: 1449880	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a digestive condition.

3.  Entitlement to service connection for attention deficit disorder (ADD).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a videoconference hearing before the Board was scheduled on June 2013.  He failed to report, and has not provided good cause for such failure; thus, his hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudication of the claim on the merits, additional development is required.  See 38 C.F.R. § 19.9.  Specifically, the April 2012 Statement of the Case refers to VA treatment records being of file and the Veteran has referenced additional VA treatment records.  The claims file before the Board as this time, however, to include its electronic components, does not include any VA treatment records (instead, only the VA examination records are of file).  Therefore, this appeal is remanded to obtain these records.

Regarding other additional development required, the AOJ obtained VA examinations near in time to the Veteran's separation from service; the Veteran had twenty-two years of active service.  The basis of the prior denial was essentially no current disabilities.  Review of these examinations, however, indicates that further consideration is needed regarding whether there are any current disabilities attributable to service as these prior examination reports include contradictory statements regarding current disabilities.  The Board directs that these additional VA examinations be provided.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since the Veteran's separation from service in August 2010 to the present and associate these records with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran has any bilateral ankle disability attributable to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

Does the Veteran have a current disability of either ankle?  If so, is it at least as likely as not that the currently diagnosed disability is attributable to service?

The rationale for all opinions offered should be provided. 

3.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran has any digestive condition attributable to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

Does the Veteran have a current digestive condition disability?  If so, is it at least as likely as not that the currently diagnosed disability is attributable to service?

The rationale for all opinions offered should be provided. 

4.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran has ADD attributable to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

Does the Veteran have any current ADD or similar psychiatric disability?  If so, is it at least as likely as not that the currently diagnosed disability is attributable to service?

The rationale for all opinions offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


